          Case 1:18-cv-06664-JPO Document 63 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL UNDERWOOD,
                                Plaintiff,
                                                                  18-CV-6664 (JPO)
                     -v-
                                                                       ORDER
 TAFSC HOUSING DEVELOPMENT
 FUND CORPORATION,
 THIRD AVENUE FAMILY SERVICE
 CENTER, INC., and
 LINDA WASHINGTON,
                     Defendants.




J. PAUL OETKEN, District Judge:



       Counsel for Plaintiff and Defendant Linda R. Washington are directed to appear by

telephone for a conference with the Court on December 18, 2020, at 2:30 p.m. The parties shall

call (888) 557-8511 at the scheduled time and enter access code is 9300838. Other interested

parties may join the call but shall mute their phones.

       At the conference the Court will hear from the parties regarding Plaintiff’s request for

post-judgment discovery, including Defendant Linda R. Washington’s deposition.

       Any requests for an adjournment of this conference may be made only in a writing

received not later than two business days before the conference. The written submission must (a)

specify the reasons for the adjournment, (b) state whether the other parties have consented, and

(c) indicate times and dates when all parties are available.
          Case 1:18-cv-06664-JPO Document 63 Filed 11/16/20 Page 2 of 2




        If Defendant Linda R. Washington wishes to submit any written document to the Court,

she may do so by emailing it to OetkenNYSDChambers@NYSD.uscourts.gov OR by sending it

via regular mail it to:

                          Daniel Patrick Moynihan Courthouse
                          500 Pearl Street
                          Pro Se Intake Unit
                          New York, NY 10007


        Counsel for Plaintiff is directed to serve a copy of this order on Defendant Linda R.

Washington on or before November 24, 2020.

        SO ORDERED.

Dated: November 16, 2020
       New York, New York
